Fling v Integrity Bus. Solutions, Inc. (2018 NY Slip Op 07691)





Fling v Integrity Bus. Solutions, Inc.


2018 NY Slip Op 07691


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Renwick, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


7620N 24267/14E

[*1] Qwantiasha Fling,	 Plaintiff-Appellant,
vIntegrity Business Solutions, Inc., et al., Defendants-Respondents.


Phillips & Associates, PLLC, New York (Jessenia Maldonado of counsel), for appellant.
Laurence M. Savedoff, PLLC, Bronx (Laurence M. Savedoff of counsel), for respondents.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered April 21, 2017, which, to the extent appealed from as limited by the briefs, granted defendants' motion pursuant to CPLR 3215(c) to dismiss the complaint for failing to move for a default judgment within the one-year deadline, unanimously reversed, on the law, without costs, and the motion denied.
Although plaintiff's excuse for failing to move for a default judgment within one year of defendants' default is not entirely compelling, it must, however, be weighed against the merits of plaintiff's claim and the prejudice to defendants (see LaValle v Astoria Constr. & Paving Corp., 266 AD2d 28 [1st Dept 1999]). Here, plaintiff's affidavit sets out a meritorious action, and defendant Hutchins's denials, contained in his own affidavit, merely raise triable issues of fact. Furthermore, defendants have offered no evidence of any prejudice from the delay, and there is strong public policy in favor of deciding cases on the merits (see Nedeltcheva v MTE Transp. Corp., 157 AD3d 423 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK